Citation Nr: 0322366	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board issued a previous decision in June 2001 in which it 
denied a compensable disability rating for bilateral hearing 
loss.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision issued in February 2003, the Court vacated the Board 
decision and remanded the case to the Board for 
readjudication.  By letter dated in May 2003, the Board 
advised the veteran and his representative that they had 
additional time in which to supplement the record before the 
Board.  Responses received from the veteran's representative 
in May 2003 and July 2003 have been associated with the 
claims folder.  The case is again ready for review by the 
Board.    


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the instant appeal.  Among other things, it 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information should be 
provided by the claimant and what information VA will attempt 
to obtain on the claimant's behalf. Id.  As noted in the 
Court's Memorandum Decision, there is no notice from the RO 
to the veteran that complies with VCAA requirements.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, in its Memorandum Decision, the Court noted that 
both the RO and the Board found that the report of the March 
2000 private audiology examination was inadequate for rating 
purposes, but failed to provide the veteran with the 
opportunity to secure an adequate examination.  See 38 C.F.R. 
§ 4.2 (2002).  Since the Court's decision, the veteran 
secured an additional private audiology report, dated in June 
2003, which his representative argues is adequate for rating 
purposes.  The representative has specifically requested a 
remand for the RO to consider this evidence in the first 
instance.  See Disabled American Veterans, supra.  Thus, on 
remand, the RO should readjudicate the claim with 
consideration of this evidence. 

Finally, the Board notes that the last VA audiology 
examination was performed in January 2000, more than three 
years ago.  Comparison between the June 2003 private 
audiology examination and the January 2000 VA examination 
appears to suggest an increase in bilateral hearing loss.  VA 
has a duty to assist a veteran in developing facts pertinent 
to his claim.  38 U.S.C.A. § 5103A.  If available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  On remand, the RO should obtain a current 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain his behalf.  The RO should allow 
the applicable period of time for 
response.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, to 
include consideration of all evidence 
received by the RO or the Board.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


